In a matrimonial action in which the parties were divorced by judgment dated April 18, 1984, the defendant appeals from an order of the Supreme Court, Queens County (Graci, J.), dated November 19, 1992, which granted the plaintiffs motion to resettle the judgment of divorce dated April 18, 1984, to provide for the distribution of the defendant’s pension in accordance with the requirements of the defendant’s pension administrators and which denied the defendant’s cross motion to amend the judgment to define the plaintiff’s share of the defendant’s pension benefits as those accruing only as of April 18, 1984.
Ordered that the order is affirmed, without costs or disbursements.
While the court, upon resettlement, cannot change the substance of the judgment, it does have the power to make clerical amendments to correct provisions clearly intended by the parties (see, CPLR 5019; Haven Assocs. v Donro Realty Corp., 149 AD2d 667). Here, the plaintiff proposed only a technical amendment in order to allow her to collect the pension funds she was entitled to. Therefore, we find that the *517Supreme Court properly amended the judgment. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.